Citation Nr: 1133154	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1989 and from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression.  The Veteran testified before the Board in May 2011.  


FINDING OF FACT

A June 1994 rating decision granted service connection for a psychiatric disability, later classified as anxiety disorder.  The psychiatric manifestations of the Veteran's claimed depression are not clearly distinguishable from his service-connected anxiety disorder.  


CONCLUSION OF LAW

As the claimed depression encompasses the same symptomatology of and cannot be separated from the Veteran's service-connected anxiety disorder, and the Veteran has already been fully compensated for a psychiatric disability, his claim for service connection for depression is moot; the appeal is therefore dismissed.  38 U.S.C.A. § 7105(d) (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 App. 1 (2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Finally, it is important to recognize that the Veteran cannot be doubly compensated for the same disability.  The rating of the same disability under various diagnoses is to be avoided, as is the rating of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2010); Aberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

At the outset, the Board finds that the Veteran's claim of entitlement to service connection for depression is moot because the Veteran has already been service-connected for a psychiatric disorder that encompasses the manifestations of his currently claimed depression.  The Veteran was granted service connection for a psychiatric disability, later classified as anxiety disorder, in a June 1994 rating decision, wherein a 10 percent disability rating was assigned.  Subsequently, in an April 2001 rating decision, the Veteran's rating for anxiety disorder was increased from 10 percent to 30 percent.  Absent evidence of a mental disability with distinct symptomatology from his service-connected anxiety disorder, the Board finds that consideration of service connection for a psychiatric disorder, claimed as depression, is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability. 

Further, any worsening of the Veteran's mental condition is accounted for in the rating schedule for mental disabilities, which pertains to the manifestations of the Veteran's anxiety, including impairments in mood, thinking, judgment, and social functioning, and other symptomatology and is rated accordingly.  Therefore, because the Veteran's claim for service connection for a psychiatric disorder, claimed as depression, has been determined to be already accounted for in the June 1994 award of service connection for anxiety disorder, it must necessarily be dismissed.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).  Significantly, in this case, the Veteran's VA mental health treatment records and VA examinations do not distinguish between symptoms attributed to any diagnosis of anxiety disorder or depression, and in most cases he has been assigned a single GAF score for his service-connected psychiatric disorder as a whole without distinction between symptomatology attributable to depression or anxiety.  It necessarily follows that the Veteran's depression symptoms, too, would be accounted for in his already service-connected psychiatric disorder, classified as anxiety disorder.  Therefore, absent a clear distinction between the Veteran's current symptoms, service connection for a psychiatric disability, claimed as depression, is moot, as such an award would be duplicative of his already service-connected psychiatric disorder. 

The Board notes that the post-service medical records also indicate that the Veteran has been diagnosed with and treated for alcohol dependence.  A claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid for a disability that is the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002). 

Based upon a review of the record and absent evidence to the contrary, the Board finds that the Veteran's service-connected anxiety disorder and the claimed depression are manifested by overlapping symptomatology, with no clear distinction between the diagnoses.  Therefore, service connection for depression in this case is moot, as such an award would amount to impermissible pyramiding, and is considered within the psychiatric disorder for which the Veteran has already established service connection.  38 C.F.R. §§ 4.414, 4.130, Diagnostic Codes 9201-9440 (2010). 

Therefore, the Board finds that the claim of entitlement to service connection for a psychiatric disorder, claimed as depression, must be dismissed as moot because service connection has already been established for a psychiatric disorder, classified as anxiety disorder, and the Veteran is rated upon the psychiatric symptomatology shown, which cannot be distinguished between his many psychiatric diagnoses.  38 U.S.C.A. § 7105. 

Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426 (1994).  The provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  There remains not controversy in this case because the Veteran is already service-connected and rated for his psychiatric disability, regardless of the diagnosis or classification of that disability.  Accordingly, the Board finds that the claim must be dismissed as moot.


ORDER

As service connection for a psychiatric disorder is already in effect, the appeal on the issue of entitlement to service connection for a psychiatric disorder, claimed as depression, is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


